UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4398
FREDERICK LYNN SELLERS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                             (CR-01-58)

                      Argued: February 27, 2003

                       Decided: April 11, 2003

      Before MICHAEL, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: William Fletcher Nettles, IV, Assistant Federal Public
Defender, Florence, South Carolina; Henry Morris Anderson, Jr.,
ANDERSON LAW FIRM, P.A., Florence, South Carolina, for Appel-
lant. Thomas Ernest Booth, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee. ON BRIEF: J. Strom
Thurmond, Jr., United States Attorney, Alfred W. Bethea, Jr., Assis-
tant United States Attorney, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.
2                      UNITED STATES v. SELLERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Following a jury trial, Frederick Sellers was convicted of conspir-
ing to possess and distribute over 50 grams of crack cocaine, in viola-
tion of 21 U.S.C. § 846; three counts of possession with intent to
distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1); four
counts of possession of a firearm by a convicted felon, in violation of
18 U.S.C. § 922(g)(1); and kidnapping resulting in death, in violation
of 18 U.S.C. § 1201. The district court sentenced Sellers to life
imprisonment on both the kidnapping and drug conspiracy counts.
Sellers appeals both his convictions and sentence. For the reasons set
forth below, we affirm.

                                    I.

   The government produced evidence showing that from early 1995
to April of 2001, Sellers sold crack cocaine with his brother James,
his cousin Monte Hamilton ("Monte"), and others in the Hampton
Street area of Dillon, South Carolina. On December 31, 1997, a gov-
ernment informant named Teresa Leary purchased forty dollars worth
of crack from Sellers and his brother on Hampton Street. Later that
day, Leary returned to Hampton Street and purchased twenty dollars
worth of crack from Sellers. Again on January 8, 1998, Leary pur-
chased twenty dollars worth of crack from Sellers.

   The government also introduced evidence that, during the time of
the drug conspiracy, Sellers, a convicted felon, possessed firearms in
violation of 18 U.S.C. § 922(g)(1). The first incident occurred on May
12, 1997. On that date, Sellers accused Willie McCall of stealing his
drugs. As a result of this dispute, Sellers fired shots at McCall, hitting
him in the back. Later that year, on October 15, Sellers was present
in the parking lot of a local nightclub when a fight broke out between
Darlene Woods and another woman. After the nightclub’s security
                       UNITED STATES v. SELLERS                        3
guards attempted to stop the fight, Sellers fired a shot into the ground,
handed the gun to Woods, and instructed her to shoot the woman with
whom she was fighting. On December 23, 2000, Sellers encountered
Andre Blount behind a convenience store. While Blount was talking
with someone else, Sellers told Blount that he should "come holler"
at him. Sellers then approached, placed his arm around Blount, and
shot him.1

   The kidnapping count and the remaining felon in possession count
stemmed from Sellers’ activities on December 30, 1998. On that date,
Sellers and Monte arrived at the home of Sellers’ girlfriend, Keisha
Hamilton ("Keisha"). Sellers became upset when he found Johnnie
Odom in the home with Keisha. Sellers and Monte then left Keisha’s
residence, only to return a short time later with a car that they had
borrowed in exchange for crack. Sellers insisted that Keisha get in the
car, and he proceeded to drive to North Carolina. While on the road,
Sellers, who was still upset over Odom’s presence at Keisha’s home,
threatened to kill Keisha and her brother and repeated the phrase "till
death do us part." Upon arriving in North Carolina, Sellers, Keisha,
and Monte drove to the homes of several of Keisha’s relatives, includ-
ing the house where Keisha’s brother resided. They left each resi-
dence, however, without harming anyone.

   Subsequently, Sellers announced his intention to rob a drug dealer
and drove to an area of Fairmont, North Carolina, that was frequented
by drug users. Larry Bristow approached the car and indicated that he
knew where to find drugs. According to the testimony of Donald
Moore, who was standing nearby, a passenger inside the car pointed
"something" at Bristow and ordered him into the car. Bristow then
entered the car and attempted to help Sellers locate drugs. As they
were driving, they encountered Russell Inman, and Bristow convinced
Inman to enter the car and assist in the search. After having no suc-
cess in finding drugs, Sellers declared that they were going back to
South Carolina. Alarmed, Inman directed Sellers to a nearby house,
where Inman exited the car. After Inman left, Sellers ordered Bristow
to get out of the vehicle, but Bristow refused to leave. Sellers then
shot Bristow in the leg.
  1
  These firearm counts will be referred to as the "McCall count," the
"Woods count," and the "Blount count," respectively.
4                      UNITED STATES v. SELLERS
   Sellers proceeded to drive back to Dillon. After crossing the state
line into South Carolina, Sellers stopped the car and pulled Bristow
outside. Sellers handed a gun to Keisha and instructed her to shoot
Bristow. Keisha complied and killed Bristow.

                                  II.

   We first address Sellers’ challenge to his kidnapping conviction.
Sellers argues that there was insufficient evidence to convict him of
kidnapping because, in his view, Bristow consented to being trans-
ported across state lines.

   In reviewing the sufficiency of the evidence following a convic-
tion, we view the evidence and the reasonable inferences to be drawn
therefrom in the light most favorable to the government, and we must
sustain the verdict if any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. United
States v. Lomax, 293 F.3d 701, 705 (4th Cir.), cert. denied, 123 S.Ct.
555 (2002). To obtain a conviction for kidnapping under 18 U.S.C.
§ 1201, the government must prove that (1) the victim was unlawfully
seized, confined, inveigled, decoyed, kidnapped, abducted, or carried
away, (2) the victim was held, and (3) the victim was transported in
interstate commerce. United States v. Wills, 234 F.3d 174, 177 (4th
Cir. 2000). Because the seizure and detention must be involuntary,
consent by the victim establishes a defense to kidnapping. Chatwin v.
United States, 326 U.S. 455, 464 (1946).

   Here, it is undisputed that Sellers drove Bristow across state lines,
satisfying the jurisdictional element of the kidnapping offense. We
must therefore determine whether there was sufficient evidence for
the jury to conclude that Bristow was seized and held against his will.

   The government argues that Sellers kidnapped Bristow at the point
when Bristow first entered the car. The government emphasizes the
testimony of Donald Moore, who stated that someone in the car
pointed "something" at Bristow and ordered him into the vehicle.
Alternatively, the government argues that Bristow was kidnapped
when Sellers shot him in the leg, thereby revoking any consent that
may have been given.
                         UNITED STATES v. SELLERS                          5
   For his part, Sellers contends that Bristow voluntarily entered the
car to help locate drugs. Sellers points to evidence indicating that Bri-
stow helped persuade Russell Inman to enter the vehicle and assist in
the search. Sellers also notes that after he announced his intention to
return to South Carolina, Bristow did not try to exit the vehicle at the
next stop. Even when Sellers explicitly ordered Bristow to leave the
car, Bristow refused to do so.

   We find that a reasonable jury could determine that the kidnapping
occurred when Bristow first entered the vehicle because there was
evidence that he did so against his will. Furthermore, a reasonable
jury could also find that any prior consent that may have been given
was revoked when Sellers shot Bristow in the leg. We therefore con-
clude that the government presented sufficient evidence to support
Sellers’ conviction for kidnapping.

                                     III.

   Sellers also asserts that the kidnapping count and its associated
felon in possession count (counts 8 and 10) were improperly joined
with the drug conspiracy, drug possession, and other felon in posses-
sion counts. Before trial, Sellers moved to sever counts 8 and 10,
arguing that they were unrelated to the remaining counts. The district
court denied the motion.

   Joinder of offenses is permissible under Rule 8(a) of the Federal
Rules of Criminal Procedure and is used for purposes of judicial
economy, easing the burden and expense associated with separate trials.2
Once offenses have been joined, Rule 14 of the Federal Rules of
Criminal Procedure authorizes a district court to sever the counts if
it appears that the defendant will be prejudiced by trying the counts
  2
   Rule 8(a) of the Federal Rules of Criminal Procedure provides:
      Joinder of offenses. Two or more offenses may be charged in the
      same indictment or information in a separate count for each
      offense if the offenses charged, whether felonies or misdemea-
      nors or both, are of the same or similar character or are based on
      the same act or transaction or on two or more acts or transactions
      connected together or constituting parts of a common scheme or
      plan.
6                       UNITED STATES v. SELLERS
         3
together. Because joinder under Rule 8 is a question of law, we
review this question de novo. United States v. Mackins, 315 F.3d 399,
412 (4th Cir. 2003). If the joinder was proper, we review the district
court’s denial of a severance motion for an abuse of discretion. Id.4

                                    A.

   Sellers maintains that joinder of counts 8 and 10 was improper
because his decision to travel to North Carolina was unrelated to the
activities encompassed by the drug and other firearm counts. Rather,
he claims that his actions were motivated by other considerations,
such as his anger towards Keisha.

   We find that the joinder of counts 8 and 10 with the drug counts
was proper under Rule 8(a) because these counts involved behavior
that was part of "a common scheme or plan"—the drug conspiracy.
During the time of this conspiracy, Sellers obtained a car in exchange
for crack, traveled to North Carolina, and began searching for drugs.
Bristow was unable to help Sellers find drugs, and Sellers thereafter
kidnapped him and ordered his execution. The presence of another
motivating factor, such as Sellers’ asserted anger at Keisha, does not
render the joinder improper. Whatever Sellers’ original motivations
may have been, he was nevertheless engaged in drug activities at the
time he kidnapped Bristow. This is sufficient to warrant joinder of the
kidnapping counts with the drug counts.
    3
   Rule 14 of the Federal Rules of Criminal Procedure provides, in perti-
nent part:
     (a) Relief. If the joinder of offenses or defendants in an indict-
     ment, an information, or a consolidation for trial appears to prej-
     udice a defendant or the government, the court may order
     separate trials of counts, sever the defendants’ trials, or provide
     any other relief that justice requires.
  4
    The basis of Sellers’ pre-trial motion is not clear. While the motion
specifically referred to Rule 14 (requiring an abuse of discretion review
of the district court’s denial of the severance motion), it could also be
construed as alleging a misjoinder under Rule 8 (requiring de novo
review of the initial joinder). Given the uncertainty as to the basis of the
motion, we will provide Sellers with the benefit of review under both
Rule 8 and Rule 14.
                        UNITED STATES v. SELLERS                         7
   Likewise, counts 8 and 10 were properly joined with the remaining
firearm counts because Sellers used firearms in furtherance of the
drug conspiracy. The McCall count is clearly related to the drug con-
spiracy because Sellers shot McCall over a drug dispute. As to the
Woods and Blount firearm counts, the record does not specifically
connect them to drug-related matters. However, we have recognized
that firearms are "tools of the trade in illegal narcotics operations."
United States v. White, 875 F.2d. 427, 433 (4th Cir. 1989). Further-
more, the record is replete with evidence that Sellers carried firearms
during the time frame of the charged conspiracy and in relation to his
drug activities. Because Sellers used firearms in furtherance of his
participation in the drug conspiracy, counts 8 and 10 were properly
joined with the firearm counts.5

                                    B.

   Having determined that the initial joinder was proper, we turn to
the question of whether Sellers was prejudiced by the district court’s
denial of his Rule 14 severance motion. In making this determination,
we look to several factors, including the factual overlap between the
counts and the district court’s use of proper limiting instructions. See
United States v. Larouche, 896 F.2d 815, 831 (4th Cir. 1990).

  First, there is substantial evidentiary overlap between counts 8 and
10 and the drug counts. Because Sellers kidnapped Bristow over
drug-related matters, evidence of Sellers’ drug activities would likely
  5
    To the extent that Sellers also challenges the joinder of the various
firearms counts with each other, we conclude that joinder was proper. As
explained above, Rule 8(a) is satisfied because firearms are tools of the
drug trade. In addition, each of the firearm counts encompassed behavior
that occurred during the time frame of the charged conspiracy and that
was part of a common scheme or plan. Furthermore, the firearm counts
were properly joined with each other under Rule 8(a) because they are
of the same character. Under the language of the rule, the fact that the
firearm counts did not factually overlap is simply irrelevant. We also
conclude that, under Rule 14, Sellers was not prejudiced by the joinder
of the several firearm counts with each other. While these counts called
for different witnesses and evidence, the evidence as to each count was
straightforward. The court’s limiting instructions also cured any potential
jury confusion.
8                      UNITED STATES v. SELLERS
have been admissible during a separate trial on the kidnapping
charges to demonstrate Sellers’ motive. See Fed. R. Evid. 404(b).
Similarly, evidence of the McCall firearm count would likely have
been admissible during separate trials on the kidnapping and drug
counts. See id. The evidence of the drug-related shooting of McCall
is probative of Sellers’ state of mind in kidnapping Bristow and order-
ing his death over a drug-related matter.

   While the relationship of Counts 8 and 10 with the Woods and
Blount firearm counts is not as clear, we are not persuaded that Sell-
ers was prejudiced by the joinder of these offenses. The district court
provided the jury with adequate limiting instructions, explaining that
it must consider each offense separately. J.A. 464, 491. Any potential
jury confusion would have been cured by these instructions. There-
fore, the district court did not abuse its discretion in refusing to sever
counts 8 and 10 from the drug and firearm counts.

                                   IV.

   Sellers also appeals the district court’s decision to enhance the drug
conspiracy conviction based upon the murder of Bristow. The district
court determined that Bristow’s killing was drug-related and was
therefore part of the same course of conduct as the drug conspiracy.
Sellers argues that he did not travel to North Carolina to engage in
narcotics activities. Rather, he urges us to consider Bristow’s murder
to be a result of his anger towards Keisha. We review the district
court’s findings of fact, including determinations of relevant conduct,
for clear error. See United States v. Pauley, 289 F.3d 254, 258 (4th
Cir. 2002).

  Under the United States Sentencing Guidelines, the district court
applied the murder cross-reference found in the drug guideline
(USSG § 2D1.1(d)(1)) and assigned Sellers a Total Offense Level of
43, resulting in a life sentence.

  Cross-references, of course, are applied only to relevant conduct.
Relevant conduct includes:

     (1)(A) all acts and omissions committed, aided, abetted,
     counseled, commanded, induced, procured, or willfully
     caused by the defendant; and
                      UNITED STATES v. SELLERS                       9
    (B) in the case of a jointly undertaken criminal activity (a
    criminal plan, scheme, endeavor, or enterprise undertaken
    by the defendant in concert with others, whether or not
    charged as a conspiracy), all reasonably foreseeable acts and
    omissions of others in furtherance of the jointly undertaken
    criminal activity,

    that occurred during the commission of the offense of con-
    viction, in preparation for that offense, or in the course of
    attempting to avoid detection or responsibility for that
    offense;

    (2) solely with respect to offenses of a character for which
    § 3D1.2(d) would require grouping of multiple counts, all
    acts and omissions described in subdivisions (1)(A) and
    (1)(B) above that were part of the same course of conduct
    or common scheme or plan as the offense of conviction;

    (3) all harm that resulted from the acts and omissions speci-
    fied in subsections (a)(1) and (a)(2) above, and all harm that
    was the object of such acts and omissions; and

    (4) any other information specified in the applicable guide-
    line.

USSG § 1B1.3(a).

   Because the conviction in this case is for a drug offense that
requires grouping under § 3D1.2(d), relevant conduct may be deter-
mined according to § 1B1.3(a)(2). See Pauley, 289 F.3d at 258. This
section defines relevant conduct as conduct that is "part of the same
course of conduct or common scheme or plan" as the offense of con-
viction.

   We conclude that Sellers’ actions in murdering Bristow, which
were inextricably linked to the drug conspiracy, constituted "part of
the same course of conduct" and were part of a "common scheme or
plan." Sellers’ activities in North Carolina, far from being isolated
events, were performed in furtherance of the drug conspiracy.
10                      UNITED STATES v. SELLERS
Because Bristow entered Sellers’ vehicle for the express purpose of
helping Sellers find drugs and was subsequently killed after he failed
to do so, the district court’s determination that Bristow’s murder was
"part of the same course of conduct" as the drug conspiracy was not
clearly erroneous.6 Accordingly, we find that the district court prop-
erly enhanced the drug conspiracy conviction based upon the murder
of Bristow.

                                    V.

     For the foregoing reasons, the judgment of the district court is

                                                           AFFIRMED.
  6
   The government asserts that relevant conduct should be determined
according to USSG § 1B1.3(a)(1), which defines relevant conduct as acts
"that occurred during the commission of the offense of conviction."
Because we find that the murder of Bristow occurred during the commis-
sion of the drug conspiracy, the district court, as an alternative basis,
could have properly enhanced the sentence under USSG § 1B1.3(a)(1).